DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose a method for detecting an image of an object in an analyzer-based system with a polychromatic x-ray beam from an x-ray source, wherein an analyzer crystal and a detector simultaneously acquire a rocking curve of the x-ray beam for all energies of the x-ray beam, the method comprising: diffracting the x-ray beam by an asymmetrical monochromator through the object, as claimed in claim 1.  Claims 3, 4, and 16 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a method for detecting an image of an object in an analyzer-based system with a polychromatic x-ray beam from an x-ray source, wherein an analyzer crystal and a detector simultaneously acquire a rocking curve of the x-ray beam for all energies of the x-ray beam, wherein the synchronizing comprises a detector movement at a first rate that is different than a second rate of the object or the x-ray source, wherein a ratio between the first rate and the second rate is determined by a magnification of the system, as claimed in claim 5.  Claims 2 and 6-10 are allowed by virtue of their dependency on claim 5.
Prior art fails to disclose a method for detecting an image of an object in an analyzer-based system, the method comprising: aligning the more than one image of 
Prior art fails to disclose a method for detecting an image of an object in an analyzer-based system, the method comprising diffracting the x-ray beam by a monochromator, wherein the monochromator comprises an asymmetric crystal, as claimed in claim 12.  Claims 13 and 15 are allowed by virtue of their dependency on claim 12.
Prior art fails to disclose a method for detecting an image of an object in an analyzer-based system, wherein a ratio of the first rate to the second rate is a function of a vertical magnification of the analyzer-based system, as claimed in claim 18.  Claim 19 is allowed by virtue of its dependency on claim 18.
Prior art fails to disclose an analyzer-based imaging system, comprising: a polychromatic x-ray source in combination with an asymmetrical monochromator, as claimed in claim 20.  Claim 21 is allowed by virtue of its dependency on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



February 11, 2022